DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 2 employs shading that cannot be adequately reproduced to show the invention clearly. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. The claims appear to be replete with grammatical and idiomatic errors, as well as many instances of insufficient antecedent basis. For purposes of examination, claim 1, as best understood, will be interpreted as containing the following limitations:
-	a housing (1) with a front face (3) and a rear face (17)
-	an exhaust gas supply pipe (2) connected to the front face (3) and an outlet (18) on the rear face
-	the gas entering the silencer (Ip) is divided into two paths (Iz) and (In) and the two flows Iz and Ip combine into flow Is
-	two transverse partitions: first (6) and second (15)
-	an inlet expansion chamber (5) delimited by the front face (3) and the first transverse partition (6)
-	a common outlet expansion and mixing chamber (16) delimited by the second transverse partition (15) and rear face (17)

-	one or more first inner expansion chambers (8) comprising an inlet opening (7) formed in the first transverse partition (6) that connects to the inlet expansion chamber (5) and an outlet opening (19) formed in the second transverse partition (15) that connects the one or more inner expansion chambers to the common outlet expansion and mixing chamber (16)
-	two second inner expansion chambers (12, 14) formed between the first and second transverse partitions (6 and 15) through which delayed flow (Iz) passes sequentially, the flow (Iz) through the two second inner expansion chambers (12, 14) being parallel to the flow (In) through the one or more first inner expansion chambers (8)
-	a second inlet opening (7’) formed in the first transverse partition (6) that connects the inlet expansion chamber (5) to the second inner expansion chambers (12, 14)
-	second outlet opening (19’) formed in the second transverse partition (15) that connects the second inner expansion chambers to the common outlet expansion and mixing chamber (16)
-	each second inner expansion chambers (12, 14) includes a corresponding resonator tube (11)
-	the ratio of length of each resonator tube (11) to the length of each corresponding second inner expansion chamber (12, 14) is in the range 0.3-0.8
-	the ratio of the cross sectional area of each resonator tube (11) to cross-sectional area of exhaust gas supply pipe (2) is in the range of 0.3 to 0.8
-	the cross sectional area of each of first and second inlet openings (7, 7’) is within 10% of the cross-sectional area of the resonator tube (11)
-	the sum of lengths of one or more first inner expansion chambers (8) is within 10% of the sum of the lengths of the second inner expansion chambers (12, 14)
Additionally, in reference to claim 1, it is unclear what “4n+2” in line 2 is referring to. For purposes of examination “n” will be interpreted as the number of inlet openings.
In reference to claim 4, it is unclear how “same resonator tube” in line 3 is to be interpreted. For example, if a single tube is shared between the chambers or if each chamber includes a corresponding resonator tube with the same dimensions. For purposes of examination the latter interpretation will be used.
In reference to claim 9, it is unclear how a tube can have the property of a convex or concave shape. Since the recited shapes are in the alternative only, the interpretation will be limited to requiring a “rounded” shape alternative.
In reference to claim 10, the term “ordinary” in claim 10 is a relative term which renders the claim indefinite. The term "ordinary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term will be interpreted as “tubular”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,938,593 A to Miller et al. (Miller) in view of Industrial Noise Control and Acoustics by Randall F. Barron (Barron).
In reference to claims 1 and 4, Miller discloses:
-	a housing (10, Fig. 1) with a front face (14) and a rear face (17)
-	an exhaust gas supply pipe (18) connected to the front face (14) and an outlet (16) on the rear face
-	the gas entering the silencer (Ip, through 11) is divided into two paths (Iz, through one of 39, 40, or the central channel) and (In, the other of 39, 40 or the central channel) and the two flows Iz and Ip combine into flow (inside chamber 24)
-	two transverse partitions: first (19) and second (22)
-	an inlet expansion chamber (23) delimited by the front face (14) and the first transverse partition (19)
-	a common outlet expansion and mixing chamber (24) delimited by the second transverse partition (22) and rear face (17)
-	one or more first inner expansion chambers (26, 27, 28) formed between first and second transverse partitions (6) and (15) through which non-shifted flow (In) passes
-	one or more first inner expansion chambers (26, 27, 28) comprising an inlet opening (29) formed in the first transverse partition (6) that connects to the inlet expansion chamber (23) and an outlet opening (35) formed in the second transverse partition (15) that connects the one or more inner expansion chambers to the common outlet expansion and mixing chamber (24)
-	two second inner expansion chambers (formed by either 39 or 40 and 42, delimited by 43 and 44) formed between the first and second transverse partitions (19 and 22) through which delayed flow (Iz) passes sequentially, the flow (Iz) through the two second inner expansion chambers being parallel to the flow (In) through the one or more first inner expansion chambers
-	a second inlet opening (the upstream openings of 39 and 40) formed in the first transverse partition (19) that connects the inlet expansion chamber (23) to the second inner expansion chambers
-	second outlet opening (the downstream openings of 39 and 40) formed in the second transverse partition (22) that connects the second inner expansion chambers to the common outlet expansion and mixing chamber (24)
-	each second inner expansion chambers (39, 40) includes a corresponding resonator tube (46, 47, 48)
-	the ratio of the cross sectional area of each resonator tube (46, 47, 48) to cross-sectional area of exhaust gas supply pipe (13) is in the range of 0.3 to 0.8 (“roughly half”; column 3, lines 30-36)
-	the sum of lengths of one or more first inner expansion chambers is within 10% of the sum of the lengths of the second inner expansion chambers (see Fig. 1; since all of the inner chambers are delimited by walls 19 and 22 they are identical in length);
Miller fails to explicitly disclose:
-	the ratio of length of each resonator tube (11) to the length of each corresponding second inner expansion chamber (12, 14) is in the range 0.3-0.8
-	the cross sectional area of each of first and second inlet openings (7, 7’) is within 10% of the cross-sectional area of the resonator tube (11)
-	the ratio of the length of the resonator tube (11) to the length of the corresponding inner expansion chamber is 0.4-0.6.
	However, Barron teaches that the parameters of an expansion chamber muffler such as the lengths of the resonator tubes, the lengths of the expansion chambers and the cross-sectional areas are results-effective variables and the selection of which are a simple matter of routine experimentation during the design process. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to arrive at the particular claimed parameters in order to achieve the desired noise attenuation. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05).
In reference to claim 2, the modified Miller teaches the combined exhaust gas noise silencer according to the claim 1, wherein the first inner expansion chambers (26, 27, 28) of the non-delayed flow and the second inner expansion chambers (49, 50) of the delayed flow are separated by means of at least one elongated partition (the tube walls of 39, 40), longitudinal to the silencer axis.
In reference to claim 3, the modified Miller teaches the combined exhaust gas noise silencer according to the claim 1, wherein the number of sequentially arranged inner expansion chambers (49, 50) of the delayed flow is two.
In reference to claim 5, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the ratio of the cross-section surface of each tube (46, 47, 48) of the resonator to the cross-section of the inlet exhaust gas supply pipe is 0.5±0.1 (the pipes 39, 40 are equal to the diameter of the pipe 13; col. 3, lines 25-30; and thus the stub pipes are “roughly half” the size of pipes 39, 40; column 3, lines 30-36).
In reference to claim 6, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the size of the surface of the inlet openings of the inner chambers in the transverse partitions (42, 43, 44) is the same ±1% as the size the cross-section surface of the resonator tube (see Fig. 1).
In reference to claim 7, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the sum of all lengths of the sequentially arranged inner expansion chambers of the non-delayed exhaust gas flow is the same ±1% as the sum of the lengths of all sequentially arranged inner expansion chambers of the delayed flows (see Fig. 1).
In reference to claim 8, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the inner cross-section of the resonator tube (46, 47, 48) of the resonator has the shape of one of the following: circular (see Fig. 4).
In reference to claim 9, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the outlet end of the resonator tube (46, 47, 48) of the resonator (see Fig. 4) has a rounded shape.
In reference to claim 10, the modified Miller teaches the combined exhaust gas noise silencer according to claim 1, wherein the outlet (16) of the rear face of the silencer is an ordinary piping (see Fig. 5).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be relied upon in a subsequent office action: US 4,924,966 A (Fig. 1) and EP 1541823 A2 (Fig. 1) each appear to anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746 
12 April 2021